 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 350 
In the House of Representatives, U. S.,

July 23, 2009
 
RESOLUTION 
Honoring the life and accomplishments of Harry Kalas for his invaluable contributions to the national past-time of baseball, the community, and the Nation. 
 
 
Whereas Harry Kalas, an iconic and beloved sports broadcaster passed away on April 13, 2009;  
Whereas Harry Kalas was born on March 26, 1936, in Naperville, Illinois;  
Whereas Harry Kalas is a 1959 graduate of the University of Iowa with a Bachelor of Arts degree in Speech, Radio, and Television;  
Whereas immediately following graduation, Harry Kalas served in the United States Army for 2 years in Hawaii;  
Whereas following his service, Harry Kalas began his broadcasting career with KGU Radio broadcasting games for the University of Hawaii and the Hawaii Islanders of the AAA Pacific Coast League;  
Whereas Harry Kalas was a member of the original Houston Astros broadcast team in 1965;  
Whereas Harry Kalas joined the Philadelphia Phillies broadcast team in 1971, calling their games for the past 38 years, including 26 years with his great friend and Hall of Famer Richie Ashburn;  
Whereas Harry Kalas had diverse talents, calling University of Houston football, Southwest Conference basketball, Big Five basketball, University of Notre Dame football, and NFL games, throughout his illustrious career as well as providing voice-overs for NFL films and numerous commercials;  
Whereas Harry Kalas broadcast the opening of the Astrodome, Veterans Stadium, and Citizen Bank Ballpark;  
Whereas in 2002, Harry Kalas was the Ford C. Frick Award Winner, named after the former National League President and Major League Baseball Commissioner, which is annually bestowed by the National Baseball Hall of Fame to a broadcaster for “major contributions to baseball”;  
Whereas Harry Kalas called 7 National League Championship Series and 3 World Series, being the voice of the 2008 World Champions;  
Whereas Harry Kalas called all of Hall of Famer Steve Carlton’s starts as a Phillie, as well as all of Hall of Famer Mike Schmidt’s 548 homeruns, making the phrase, “outta here”, an often imitated but never duplicated signature home run call well known in Philadelphia and the rest of the baseball world;  
Whereas Harry Kalas was named Pennsylvania Sportscaster of the year 18 times and was inducted into the National Sportscasters and Sportswriters Association Hall of Fame in 2008;  
Whereas Harry Kalas was a remarkable husband to his wife, Eileen, and father to his three sons, Todd, Brad, and Kane;  
Whereas his son Todd followed him into the field of sports broadcasting; and  
Whereas Harry Kalas, not just as a voice, but also as a husband, father, friend, and veteran, will be sorely missed in both the Philadelphia region and the United States: Now, therefore, be it  
 
That the House of Representatives honors the life and accomplishments of Harry Kalas for his invaluable contributions to the national pastime of baseball, the community, and the Nation.  
 
Lorraine C. Miller,Clerk.
